STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                             NO.    2022   KW    0081

VERSUS


AARON      PITTMAN                                                          APRIL   8,    2022




In   Re:         Aaron       Pittman,     applying     for   supervisory       writs,          22nd
                 Judicial      District    Court,      Parish   of   Washington,         No.    92-
                 CR1- 52115.




BEFORE:          McCLENDON,      WELCH,    AND    THERIOT,   JJ.


        WRIT     DENIED.



                                                 PMC
                                                 JEW
                                                 MRT




COURT      OF   APPEAL,      FIRST   CIRCUIT




        DEPTTTJ' CLERK OF COURT
                 FOR   THE   COURT